Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to communication filed on 10/28/2020. Claimed priority is granted from 14580758, filed 12/23/2014, now U.S. Patent #9860153. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered in light of the previous non-Final rejection mailed on 10/07/2020. The Examiner thanks Applicants for Terminal Disclaimer filed on 10/28/2020. The Terminal Disclaimer has been Approved. 
The Examiner has called Applicants’ representative on 02/04/2021, 02/08/2021, 0and 02/09 2021 and left messages in an attempt to have an examiner’s initiated interview, to discuss new prior art of record to no avail. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cancelled Claims
Claims 1-20 have been cancelled without prejudice or disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McIntosh et al., US 20090013210 A1.
Regarding claims 21-26, 28-33, and 35-39, McIntosh discloses:
21. (Currently Amended) One or more computer-readable media comprising a plurality of instructions stored thereon that, when executed by a processor, causes the processor to: 
receive a plurality of status messages, wherein each status message comprises an indication of a status of a computer device of a plurality of compute devices (par. 0185); 
cache, for each of the plurality of status messages, an indication of a status of one or more operations of the corresponding compute device of the plurality of computer devices (par. 0098); 
aggregate the plurality of status messages to a single aggregated status; and transmit the single aggregated status message to a remote compute device (par. 0066).  

22. (Currently Amended) The one or more computer-readable media of claim 21, wherein the plurality of instructions further cause the processor to: receive a request, from the remote computer device, for the indication of the status of the one or more operations of one of the plurality of compute devices; and send the indication of the status of the one or more operations of the one of the plurality of compute devices to the remote compute device (par. 0066).  

23. (Previously Presented) The one or more computer-readable media of claim 21, wherein each of the plurality of status messages does not include an indication of successful execution of one or more operations corresponding to a unique compute device of the plurality of compute devices (0055 and 0065). 
 


25. (Previously Presented) The one or more computer-readable media of claim 21, wherein each of the plurality of status messages indicates a performance parameter of the corresponding compute device of the plurality of compute devices (disclosure of claim 28 and 29, par. 0078).  

26. (Previously Presented) The one or more computer-readable media of claim 21, wherein to cache the indication of the status of the one or more operations of the corresponding compute device of the plurality of compute devices comprises to cache the indication of the status of the one or more operations of the corresponding compute device of the plurality of compute devices at a cache store accessed at a uniform resource locator known to both the processor and the remote compute device (par, 0098, 0065 and 0066).  

28. (Previously Presented) An aggregation device comprising: a communication module to receive a plurality of status messages, wherein each status message comprises an indication of a status of a compute device of a plurality of compute devices (0055 and 0065), and a protocol execution module to: cache, for each of the plurality of status messages, an indication of a status of one or more operations of the corresponding compute device of the plurality of compute devices (par. 0098); aggregate the plurality of status messages to a single aggregated status message; and transmit the single aggregated status message to a remote compute device (par. 0066).  



30. (Previously Presented) The aggregation device of claim 28, wherein each of the plurality of status messages does not include an indication of successful execution of one or more operations corresponding to a unique compute device of the plurality of compute devices  (0055 and 0065). 
  
31. (Previously Presented) The aggregation device of claim 28, wherein to receive a plurality of status messages comprises to receive the plurality of status messages from one or more intermediate compute devices different from the plurality of compute devices (fig. 5).  

32. (Previously Presented) The aggregation device of claim 28, wherein each of the plurality of status messages indicates a performance parameter of the corresponding compute device of the plurality of compute devices (disclosure of claim 28 and 29, par. 0078).   

33. (Previously Presented) The aggregation device of claim 28, wherein to cache the indication of the status of the one or more operations of the corresponding compute device of the plurality of compute devices comprises to cache the indication of the status of the one or more operations of the corresponding compute device of the plurality of compute devices at a cache store accessed at a uniform resource locator known to both the aggregation device and the remote compute device (par, 0098, 0065 and 0066).  


35. (Previously Presented) A method comprising: receiving, by an aggregation device, a plurality of status messages, wherein each status message comprises an indication of a status of a compute device of a plurality of compute devices (par. 0185); caching, by the aggregation device and for each of the plurality of status messages, an indication of a status of one or more operations of the corresponding compute device of the plurality of compute devices(par. 0098);  aggregating, by the aggregation device, the plurality of status messages to a single aggregated status message; and transmitting, by the aggregation device, the single aggregated status message to a remote compute device (par. 0066).  

36. (Previously Presented) The method of claim 35, further comprising: receiving, by the aggregation device, a request, from the remote compute device, for the indication of the status of the one or more operations of one of the plurality of compute devices; and sending, by the aggregation device, the indication of the status of the one or more operations of the one of the plurality of compute devices to the remote compute device (par. 0066).   

37. (Previously Presented) The method of claim 35, wherein each of the plurality of status messages does not include an indication of successful execution of one or more operations corresponding to a unique compute device of the plurality of compute devices (par. 0066).    
38. (Previously Presented) The method of claim 35, wherein receiving, by the aggregation device, a plurality of status messages comprises receiving, by the aggregation device, the plurality of status messages from one or more intermediate compute devices different from the plurality of compute devices (fig. 5).   
.  

Allowable Subject Matter
Claims  27, 34 and 40 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 10, 2021